t c memo united_states tax_court kevin p larievy and amber y larievy petitioners v commissioner of internal revenue respondent docket no filed date kevin p larievy and amber y larievy pro sese jonathan n kalinski for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the income_tax deficiency and resulting penalty are solely attributable to respondent’s proposed disallowance of dollar_figure of alimony deducted by petitioners we consider here whether petitioners are entitled to deduct alimony payments and if not whether they are liable for the accuracy-related_penalty findings of fact2 at the time the petition was filed petitioners resided in california they were married during date and filed a joint federal_income_tax return for their taxable_year on that return petitioners deducted alimony of dollar_figure paid to mr larievy’s former spouse mr larievy and his former spouse separated by mutual agreement during no lawyers or other professionals were involved in the separation mr larievy and his former spouse reached an oral agreement under which mr larievy 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference agreed to pay dollar_figure per month for living_expenses of his former spouse and their child the agreement did not divide this monthly amount into separate amounts for spousal support and child_support mr larievy and his former spouse remained separated until date when they filed for divorce in the superior court of california they did not seek the assistance of a lawyer or other professional to assist them in that filing on date a judgment for dissolution of marriage was entered by the court that judgment provided for dollar_figure of monthly alimony for mr larievy’s former spouse commencing date and continuing until death of either party any alimony payments beginning on or after date would be reduced to dollar_figure through date mr larievy remitted dollar_figure by check for each month of except for the december check which was for dollar_figure papers filed in the divorce proceeding included a document signed by mr larievy and his former spouse on date stating as follows during march of i kevin larievy agreed to pay renee larievy the amount of dollar_figure as support for spouse and children for four years this would give time for adjustment job search and or employment training at the time of our daughter ’ s 18th birthday date this amount of dollar_figure per month would end a new and lesser amount would then be agreed upon up to and 3for date the monthly payment was dollar_figure and all other_payments were dollar_figure including this month of september the amount of dollar_figure has continued until the divorce proceeding is settled this document was a historical narrative of the parties four-year separation and agreement to make monthly payments it did not indicate what part of the dollar_figure payment was for child_support and what part was for alimony although the parties to the divorce proceeding had an understanding of the division of each of the dollar_figure monthly payments into alimony to the former spouse and child_support that understanding was not committed to a writing until date when it was incorporated in the final decree or judgment the filings in the divorce proceeding implied that the parties had reached an understanding as to amounts for alimony and child_support and to some extent alluded to the reasoning supporting the final amounts petitioners’ return was prepared by a professional experienced tax_return_preparer petitioners were not knowledgeable about taxes and were aware of the complexity that may occur with respect to claiming deductions from income for alimony payments petitioner wife worked for a company that used an accountant adviser who prepared all of its income and payroll tax returns petitioner wife was familiar with the accountant’s work experience and professional reputation petitioners engaged the accountant to prepare their return and advised the accountant of all of the facts surrounding the payments to mr larievy’s former spouse and supplied the accountant with copies of the judgments decrees and other documents in the superior court divorce proceeding on the basis of that information the accountant advised petitioners to claim the payments to the former spouse as alimony on their return petitioners relied on the accountant’s advice respondent allowed a deduction for dollar_figure of the date payment and disallowed the remaining dollar_figure petitioners claimed opinion sec_215 provides for a deduction from gross_income for alimony or separate_maintenance payments as defined in sec_71 see also sec_215 generally in order to qualify the payments should meet four conditions as follows the payments are received by or on behalf of a spouse under_a_divorce_or_separation_instrument the instrument does not designate the payment as a payment which is not includible in the payee’s gross_income the payor and payee are not members of the same household and the payment obligation ends upon the death of the payee sec_71 even though there may be an agreement between the parties the agreement must be reduced to writing before payments can be deductible see sec_71 sec_1_71-1 income_tax regs see also mercurio v commissioner tcmemo_1995_312 congress was interested in requiring a clear statement of the separation agreement so it could be determined with certainty the amount of payments to be included in the wife's income and the allowable corresponding deduction available to the husband garner v commissioner tcmemo_1973_79 during mr larievy and his former spouse agreed to separate and agreed to the payment of dollar_figure per month at that time no distinction was made concerning the amount of the payment attributable to child_support and the amount for alimony and separate_maintenance as indicated above only alimony or separate_maintenance paid to a spouse or former spouse would be deductible from gross_income mr larievy and his former spouse operated under that oral agreement and the monthly payments were made accordingly no amount could have been deductible until when the parties commenced a divorce proceeding and committed their understanding to writing respondent allowed a deduction for dollar_figure of the date payment which was decreed by the superior court to be alimony but disallowed the remaining payments during that were made before the final decree the question we consider is whether any other_payments during are deductible mr larievy made a dollar_figure payment for each of the first months of clearly the payments made before the parties filed for divorce which were included in a written memorialization of their oral understanding did not meet the statutory requirements and therefore are not deductible until the final decree of divorce was entered on date no written document contained a specific amount designated as alimony the divorce proceeding commenced during date but a written document reflecting the specific amounts designated as alimony and child_support was not filed with the superior court until date the parties were seeking a consent or uncontested divorce where the court merely sanctioned and finalized their existing and operational agreement although the superior court perfunctorily approved the parties’ understanding six months later no qualifying written divorce or separation agreement instrument existed until date under those circumstances petitioners are not entitled to alimony deductions in addition to the one respondent allowed for the month of december although this result seems unjust where the parties had reached an understanding of the amounts approved by a court congress has required a written document and the superior court’s decree did not approve a preexisting written document finally we consider whether petitioners are liable for an accuracy-related_penalty under sec_6662 the penalty is applicable where there is an underpayment_of_tax that is due to negligence and disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and see 85_tc_934 sec_6664 provides that the penalty will not apply to any portion of an underpayment if it is shown that there was reasonable_cause for a taxpayer’s position and that the taxpayer acted in good_faith reliance on the advice of a tax professional may be sufficient to establish reasonable_cause and good_faith for the purpose of avoiding the penalty 469_us_241 in order for the reliance to effectively avoid the penalty the taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir the record reflects that petitioners selected a competent adviser provided him with the full facts and relied on him in good_faith accordingly petitioners are not liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
